Citation Nr: 0814233	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's claim of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
this case must be remanded for further evidentiary 
development.  

Reasons for remand

Additional medical evidence 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

With respect to element (1), a current medical diagnosis of 
PTSD, the veteran has submitted private treatment records 
from Dr. L.C., Psy.D, dated September 2005.
In the September 2005 report, Dr. L.C. neither mentioned nor 
diagnosed PTSD; rather she diagnosed the veteran with Major 
Depressive Disorder.  

Review of the file indicates that the veteran was diagnosed 
with depression in 1999, for which he is prescribed Paxil and 
Amitriptyline.  Medical records pertaining to the diagnosis 
and treatment of the veteran's depression are absent from the 
file.  The veteran should be contacted and asked to identify 
any medical evidence pertaining to his psychiatric 
disability. 

It appears that the only competent medical evidence  now of 
record which includes a diagnosis of PTSD is a July 2006 
letter from Dr. W.R., M.D. In the July 2006 letter, although 
Dr. W.R stated that "[a]ll of these symptoms are related to 
[the veteran's] experiences in Vietnam...," he made no 
findings regarding the veteran's exposure to a traumatic 
event.  See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition; see 
also 38 C.F.R. 
§ 4.125 (2007).

The Board further notes that the veteran has not referred to 
any specific stressor other than his learning, while he was 
stationed in the continental United States, of the death in 
Southeast Asia of a service member he knew.   

In short, there is now of record conflicting and inadequately 
explained medical evidence as to whether or not PTSD exists 
and if so what is its cause.  These medical questions cannot 
be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
The questions include whether the claimed PTSD in fact exists 
and, if so, the relationship, if any, between such and the 
veteran's active service from September 1963 to October 1967.  
These issues must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

SSA records

The evidence of record indicates that the veteran receives 
Social Security Administration (SSA) disability benefits.  
Medical records associated with any such decision may shed 
light on the nature and origin of the veteran's claimed 
disability.  An effort should therefore be made to obtain 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  Any notice from 
SSA that these records are not available 
should be noted in the veteran's claims 
folder.

2.  VBA should contact the veteran and 
request that he identify any relevant recent 
medical examination and treatment records 
pertaining to his psychiatric disability. 
VBA should take appropriate steps to secure 
any medical treatment records so identified 
and associate them with the veteran's VA 
claims folder. 

3.  After the above-indicated records have 
been associated with the veteran's VA claims 
folder, VBA should make arrangements for the 
veteran to be examined by an appropriate 
specialist for the purpose of addressing the 
existence of PTSD.  The veteran's VA claims 
folder, including a copy of this REMAND, 
must be made available to the examiner.  Any 
diagnostic testing deemed to be necessary by 
the examiner should be accomplished.  The 
examiner should either diagnose PTSD or rule 
it out as a diagnosis.  If PTSD is 
diagnosed, the examiner should specifically 
comment on whether the veteran's stressor, 
learning of the death of a fellow service 
member, constitutes sufficient trauma to 
initiate PTSD.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  After undertaking any additional 
development which it deems to be necessary, 
VBA should then readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

